DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Furthermore, the disclosure is objected to because the first paragraph does not cite the prior foreign application.  The paragraph should be amended accordingly.
Finally, Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 17, and 18 are objected to because of the following informalities:  In claim 1, line 22, it appears as though “linearly” should be replaced with -linear-; In claim 17, line 3, it appears as though “the corresponding channel” should be replaced with -their corresponding channels-; In claim 18, line 27, it appears as though “linearly” should be replaced with -linear-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the specific relationship (i.e., orientation) between the ‘electrode tip’ (primarily the ‘extendable electrodes’) and the ‘inflatable balloon,’ especially when the electrodes are ‘extending outward through the urethral catheter and into the prostate’.  Appropriate correction is required.
Claim 6 recites the limitation "a source of the electricity" in line 2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “power source”.
Claim 7 recites the limitations "the electrolytic generation," “the necrotizing base,” and “the necrotizing acid”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "the corresponding extendable electrode" in line 3.  The antecedent basis for this limitation is confusing, since it is unclear which “extendable electrode” is being referenced.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Allowable Subject Matter
Claims 1 and 18 (along with their dependent claims) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2010/0049192 (note figs. 23-25B).
U.S. 8,880,195 (note fig. 7A).
U.S. 6,379,353 (note figs. 9-12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794